      Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.2 Page 1 of 17




Brian S. King, #4610
Brent J. Newton, #6950
Samuel M. Hall, #16066
BRIAN S. KING, P.C.
420 East South Temple, Suite 420
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com
brent@briansking.com
samuel@briansking.com

Attorneys for Plaintiffs

                              THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION


P.L., and V.L.,                                       COMPLAINT

                Plaintiffs,

vs.

CIGNA HEALTH and LIFE INSURANCE
COMPANY, and the SOUTH TEXAS
COLLEGE of LAW HEALTHCARE
BENEFITS PLAN

                Defendants.


         Plaintiffs P.L. and V.L., through their undersigned counsel, complain and allege against

Defendants Cigna Health and Life Insurance Company (“Cigna”) and the South Texas College

of Law Healthcare Benefits Plan (“the Plan”) as follows:

                              PARTIES, JURISDICTION AND VENUE

      1. P.L. and V.L. are natural persons residing in Harris County, Texas. P.L. is V.L.’s father.




                                                  1
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.3 Page 2 of 17




2. Cigna is an insurance company headquartered in Bloomfield, Connecticut and was the

   third-party claims administrator, as well as the fiduciary under ERISA for the Plan during

   the treatment at issue in this case.

3. The Plan is a self-funded employee welfare benefits plan under 29 U.S.C. §1001 et. seq.,

   the Employee Retirement Income Security Act of 1974 (“ERISA”). P.L. was a participant

   in the Plan and V.L. was a beneficiary of the Plan at all relevant times.

4. V.L. received medical care and treatment at Trails Carolina (“Trails”) and Uinta

   Academy (“Uinta”). Trails is an outdoor behavioral health facility located in North

   Carolina and Uinta is a licensed residential treatment facility located in Cache County,

   Utah. Both Trails and Uinta provide sub-acute inpatient treatment to adolescents with

   mental health, behavioral, and/or substance abuse problems.

5. Cigna denied claims for payment of V.L.’s medical expenses in connection with her

   treatment at Trails and Uinta.

6. This Court has jurisdiction over this case under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

   §1331.

7. Venue is appropriate under 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(c) based on

   ERISA’s nationwide service of process and venue provisions, because Cigna does

   business in Utah, and a significant portion of the treatment at issue took place in Utah.

   Moreover, litigating the case in Utah reduces the Plaintiffs’ out of pocket expenses.

   Finally, in light of the sensitive nature of the medical treatment at issue, it is the

   Plaintiffs’ desire that the case be resolved in the State of Utah where it is more likely

   their privacy will be preserved.




                                              2
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.4 Page 3 of 17




8. The remedies the Plaintiffs seek under the terms of ERISA and under the Plan are for the

   benefits due under the terms of the Plan, and pursuant to 29 U.S.C. §1132(a)(1)(B), for

   appropriate equitable relief under 29 U.S.C. §1132(a)(3) based on the Defendants’

   violation of the Mental Health Parity and Addiction Equity Act of 2008 (“MHPAEA”),

   an award of prejudgment interest, and an award of attorney fees and costs pursuant to 29

   U.S.C. §1132(g).

                               BACKGROUND FACTS

               V.L.’s Developmental History and Medical Background

9. When V.L. was about twelve years old she told her parents that she had been sexually

   molested by an uncle. Following this incident, V.L.’s behaviors started to change. She

   became more confrontational and started pulling out her hair. She isolated herself in her

   room and started refusing to attend activities which she used to enjoy such as piano or

   martial arts.

10. V.L. developed a problem sleeping and began having auditory hallucinations. V.L. then

   started seeing a psychiatrist, her school performance continued to suffer, and she

   continued to act out aggressively.

11. In May of 2017, V.L. cut herself deeply on her arms and legs and was admitted to the

   hospital and began seeing a new psychiatrist. V.L. started doing better after her

   hospitalization but shortly afterwards she was sexually abused by a boy at school and

   expressed a desire to commit suicide and later attempted to do so by overdosing on pills.

12. V.L. later attempted once more to commit suicide by overdose, she started having

   intensive seizures, and was once again hospitalized. The seizures were so severe that she

   needed to be sedated and intubated. After she was released from the hospital V.L. also




                                            3
    Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.5 Page 4 of 17




         admitted to using drugs and alcohol. V.L. was then admitted to Trails, an outdoor

         behavioral health program in North Carolina.

                                                            Trails

    13. V.L. was admitted to Trails on May 17, 2019.

    14. In a letter dated May 5, 2020, Cigna denied payment for V.L.’s treatment at Trails. The

         letter, attributed to Liebe Gelman, M.D. offered the following justification for the denial:

                  The clinical basis for this decision is: Insufficient clinical information has been
                  provided by the facility to support the medical necessity for admission and
                  continued stay at Wilderness Therapy Program for Children and Adolescents level
                  of care from 05/17/2019 – 08/15/2019. Sufficient information such as an
                  admission assessment, all physician, nursing and program/sessions notes,
                  medication records, a treatment plan and a discharge summary has not been
                  provided to explain why the current treatment could not have occurred at a less
                  restrictive level of care. In addition, based upon current available information,
                  coverage for the requested service cannot be approved because there is
                  insufficient scientific evidence to demonstrate the safety and/or effectiveness of
                  Wilderness Therapy Programs. At the present time, per Cigna Coverage Policy
                  Complementary and Alternative Medicine (0086), this treatment falls under the
                  category of experimental/investigational/unproven. Your benefit plan does not
                  cover experimental/investigational/unproven services.

    15. In an undated letter, P.L. appealed the denial of payment for V.L.’s treatment at Trails.

         P.L. reminded Cigna of its obligations under ERISA, including its responsibility to utilize

         an appropriately qualified reviewer and its mandate to provide him with a full, fair, and

         thorough review. P.L. requested a reviewer with a sub-specialization in V.L.’s diagnoses

         and with MHPAEA experience to help assess compliance with the statute.

    16. P.L. included a summary of V.L.’s history and wrote that she had been diagnosed with

         several mental health problems including:

         F43.12: Posttraumatic Stress Disorder
         F41.1: Generalized Anxiety Disorder
         F63.3: Trichotillomania1

1
  Trichotillomania is a body focused repetitive disorder in which the sufferer compulsively pulls out their hair and
eyelashes.


                                                          4
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.6 Page 5 of 17




   F33.1: Major Depressive Disorder, Recurrent, Moderate
   R41.844: Executive Function Deficits

17. P.L. argued that V.L.’s treatment was appropriate for her needs and included letters of

   medical necessity from V.L.’s treatment providers recommending that V.L. receive

   intervention at the residential treatment level of care to deal with her trauma, poor coping

   skills, self-harming behaviors, mental health conditions, and drug abuse. P.L. asked

   Cigna to elaborate on what basis it disagreed with the mental health professionals who

   had treated V.L. on a first-hand basis.

18. In a letter dated September 15, 2020, Cigna upheld the denial of V.L.’s treatment at

   Trails. The letter stated that, “After reviewing the appeal submitted by (Name of Party

   appealing on behalf of Customer)” [sic] the original decision to deny was upheld. In spite

   of ERISA’s express prohibition on using a reviewer who was previously involved in the

   denial process, Cigna once more relied on Liebe Gelman, M.D. to conduct the review.

   Dr. Gelman concurred with his own May 5, 2020, decision to deny care and in fact

   appears to have simply copy and pasted the previous decision nearly verbatim. The

   decision, now stated to have been made on September 15, 2020, stated in part:

           Based upon the available clinical information received initially and with this
           appeal, insufficient clinical information has been provided by the facility to
           support the medical necessity for admission and continued stay at Wilderness
           Therapy Program for Children and Adolescents level of care from 05/17/2019 –
           08/15/2019. Sufficient information such as an admission assessment, all
           physician, nursing, program and session notes, laboratory reports, medication
           records, a treatment plan and a discharge summary has not been provided to
           explain why the current treatment could not have occurred at a less restrictive
           level of care. In addition, based upon current available information, coverage for
           the requested service cannot be approved because there is insufficient scientific
           evidence to demonstrate the safety and/or effectiveness of Wilderness Therapy
           Programs. At the present time, per Cigna Coverage Policy Complementary and
           Alternative Medicine (0086), this treatment falls under the category of
           experimental/investigational/unproven. Your benefit plan does not cover




                                             5
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.7 Page 6 of 17




           experimental/investigational/unproven services. Therefore, the initial
           determination is upheld.

                                                 Uinta

19. V.L. was admitted to Uinta on August 19, 2019, with Cigna’s approval.

20. In a letter dated September 4, 2019, Cigna denied payment for V.L.’s treatment from

   August 30, 2019, forward. The letter gave the following justification for the denial:

           Based upon the available information, your symptoms do not meet the Cigna
           Behavioral Medical Necessity Criteria for Residential Mental Health Treatment
           for Children and Adolescents for continued stay from 08/30/2019 forward, as
           there is no medical or psychiatric intervention necessary that requires the round-
           the-clock monitoring of a residential program. You are not requiring access to
           nursing care around-the-clock. You are not clearly demonstrating a need for
           active treatment in a 24-hour supervised setting. Less restrictive levels of care are
           available for safe and effective treatment.

21. Cigna also issued a series of Explanation of Benefits (“EOB”) statements which denied

   care under separate rationales.

22. On July 16, 2020, P.L. submitted a level one appeal of the denial. He reminded Cigna of

   the protections he was guaranteed under ERISA, including the right to a full, fair, and

   thorough review using appropriately qualified reviewers which took into account all of

   the information he provided, a review which referenced the policy language on which the

   denial was based, and which gave him the information necessary to perfect the claim.

   P.L. additionally stated that ERISA required Cigna to act in his best interest.

23. P.L. requested that Cigna conduct a parity analysis of the Plan and that it provide him

   with a copy of the results of this analysis as well as physical copies of any and all

   documentation used, including copies of Cigna’s criteria for intermediate level mental

   health care and intermediate level medical or surgical care such as skilled nursing

   facilities. P.L. stated that he was entitled to these materials under MHPAEA.




                                             6
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.8 Page 7 of 17




24. P.L. contended that Cigna had provided him with a series of contradictory denial

   rationales that it capriciously “simply invented… in order to find any excuse to avoid

   paying for [V.L.]’s treatment at Uinta.” P.L. summarized the various denial EOB’s he

   had received in the following table:

   Dates of Service                              Denial Reason
   11/01/2019 – 11/15/2019,                      ZDQ – ADDITIONAL INFORMATION
   12/16/2019 – 12/31/2019                       REQUIRED: PROVIDER, PLEASE
                                                 SUBMIT MEDICAL RECORDS AND AN
                                                 ITEMIZED HOSPITAL BILL WITH A
                                                 COPY OF THIS REQUEST.

                                                 X91 – WE REQUESTED THIS
                                                 INFORMATION WITH NO RESPONSE.
                                                 WE MUST CLOSE OUR FILE. IF THE
                                                 INFORMATION IS SUBMITTED WE
                                                 WILL RECONSIDER THIS CLAIM.
   11/15/2019 – 11/30/2019                       VL4 – SERVICE NOT COVERED DOES
                                                 NOT MEET YOUR PLAN’S
                                                 DEFINITION FOR MEDICALLY
                                                 NECESSARY CARE OR TREATMENT.
   12/01/2019 – 12/15/2019                       UM1 – UNITS EXCEED A
                                                 UTILIZATION MANAGEMENT
                                                 AUTHORIZATION.
   01/01/2020 – 01/15/2020,                      XSK – THE SERVICES BILLED WERE
   01/16/2020 – 01/31/2020,                      NOT THE SERVICES AUTHORIZED.
   02/01/2020 – 02/15/2020,                      PLEASE SUBMIT CORRECTED
   02/16/2020 – 02/29/2020,                      BILLING.
   05/01/2020 – 05/15/2020,
   03/01/2020 – 03/15/2020                       XU4 – NON-COVERED SERVICE WAS
                                                 NOT PRE-AUTHORIZED AS REQUIRED
                                                 BY THE PLAN.


25. P.L. contended that the denials he had received were clearly made in error. He stated that

   despite Cigna’s claim that it required additional information, he had submitted the

   requested documents on multiple occasions and had proof that they had been successfully

   delivered. P.L. stated that V.L.’s treatment had been billed in the same manner




                                            7
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.9 Page 8 of 17




   throughout the duration of her stay. As a result, contrary to Cigna’s assertions, the

   services billed were in fact the services authorized, as no changes had been made.

26. He argued that V.L.’s treatment was medically necessary as Cigna itself had determined

   when it approved the initial portions of her treatment and that for Cigna to deny payment

   based partially on a lack of preauthorization when it had clearly authorized these services

   was arbitrary, capricious, inappropriate, and a complete disregard of Cigna’s fiduciary

   duty.

27. P.L. included letters of medical necessity with the appeal. In a letter dated December 2,

   2019, Casey deGroot, LPC wrote in part:

           The recommendation[s] are for [V.L.] to continue treatment at a longer-term
           residential treatment program. This needs to be a place that can support [V.L.] in
           choosing healthy behaviors, thought patterns and address the significant trauma
           work. She needs the high level of support and consistent environment to continue
           this upward trajectory.

   Shalene Pierce, MSW, LMSW wrote in a letter dated November 22, 2019:

           Based on my clinical assessment, recommendations based on psychological
           testing, and our clinical director’s review, it is determined that [V.L.] needs to
           continue her treatment in a residential treatment center to address all her medical,
           mental health, and educational needs at this time. [V.L.] has established a long
           standing, well engrained pattern of impulsive decisions, substance abuse, self-
           harm and destructive coping. At this time, [V.L.] requires a higher level of care
           and without treatment at the level of a residential treatment center, [V.L.] will not
           be safe.

   Diana Handy, MS, CMHC, and Bret Marshall, MD, wrote in a letter dated May 4, 2020:

           The cumulative effects of early trauma, coupled with severe depression and
           anxiety, made it necessary for [V.L.] to receive residential treatment. Outside a
           therapeutic environment, she would not have had sufficient structure and
           supervision to stop the unhealthy behaviors that led to her near-fatal suicide
           attempt, and she required intensive daily treatment to gain new skills. This level
           of supervision and support also allowed her to come out of “survival mode” and
           begin to recognize and cope with her emotions, identify the negative beliefs about
           herself that contribute to her depression and anxiety, and begin to practice new
           skills in a safe environment. …



                                             8
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.10 Page 9 of 17




           At Uinta, [V.L.] receives 24-hour monitoring and support, including during
           school hours. [V.L.]’s school participation has improved with the added structure
           and care. It is our opinion that [V.L.]’s needs could not be met outside of a
           structured residential treatment setting.

           It is vital that [V.L.] complete residential treatment for these issues to avoid their
           continuation and escalation into her adulthood, putting her at risk of severe mental
           health, emotional, social, and safety consequences. It is the opinion of the Uinta
           Academy treatment team that [V.L.] requires continued residential treatment to
           address her specific needs and challenges. She has shown great improvement at
           this level of care, and there is every indication that following this period of
           intensive treatment she will be able to maintain her mental health with outpatient
           support.

   Todd Corelli, Ph.D., LPC, wrote in part in psychological evaluation dated July 3, 2019:

           One of the ways [V.L.] has tried to manage her emotions has been through drug
           use. She reported that she first began using Xanax in November 2018 and used it
           “two to four times every few days.” She started using cocaine in December 2018
           and used it approximately once or twice a week. [V.L.] also experimented and
           used other drugs, including nicotine, marijuana, prescription pain medication,
           ecstasy, and alcohol. …

           [I]t is strongly recommended that following her stay at Trails, [V.L.] go directly
           on to a longer-term residential treatment program that can address each of these
           issues in depth.

28. P.L. stated that it was the opinion of all of medical professionals that had treated V.L. in

   person that her treatment at Uinta was medically necessary. P.L. again asked Cigna to

   specify on what basis it disagreed with the treatment providers who had worked with

   V.L. on a first-hand basis.

29. P.L. asked in the event the denial was upheld that he be provided with a copy of all

   documents under which the Plan was operated, including: all governing plan documents,

   the summary plan description, any insurance policies in place for the benefits he was

   seeking, and any administrative service agreements that existed.




                                              9
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.11 Page 10 of 17




 30. In addition, to assess the Plan’s MHPAEA compliance, he asked for the Plan’s clinical

    guidelines and medical necessity criteria used to evaluate the claim, as well as their

    medical/surgical equivalents. In particular, he requested the criteria for skilled nursing,

    inpatient rehabilitation, and hospice facilities. He also asked to be provided with any

    existing reports from any physician or other professional concerning the claim.

 31. P.L. asked that if Cigna was not in possession of these materials or was not acting on

    behalf of the Plan Administrator in this regard that it forward his request to the

    appropriate entity.

 32. In a letter dated August 27, 2020, Cigna upheld the denial of payment for V.L.’s

    treatment. The letter did not reference the Plaintiffs’ appeal and instead stated that “After

    reviewing the appeal submitted by Uinta Academy, the original decision to deny… is

    upheld.” It is unclear whether the reference to an appeal from Uinta Academy appeal,

    rather than an appeal from P.L., was made in error or whether Cigna’s denial refered to a

    separate unrelated appeal and the Plaintiffs’ appeal was never reviewed. In either event,

    the letter gave the following justification for the denial:

            Based upon the available information received initially and for this appeal, your
            symptoms did not meet Behavioral Medical Necessity Criteria for continued stay
            at Residential Mental Health Treatment for Children and Adolescents from
            08/30/2019 – 01/28/2021. Though you had symptoms of depression and anxiety,
            you were not having thoughts of harming yourself or others. You were in
            behavioral control. There had been no recent changes in your medication. There
            were no therapeutic interventions that could not have taken place at a less
            restrictive level of care. Appropriate lower levels of care were available for safe
            and effective treatment. Therefore, the initial determination is upheld.

 33. Cigna did not provide the documents P.L. requested in his appeal letter.

 34. The Plaintiffs exhausted their pre-litigation appeal obligations under the terms of the Plan

    and ERISA.




                                              10
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.12 Page 11 of 17




 35. The denial of benefits for V.L.’s treatment was a breach of contract and caused P.L. to

    incur medical expenses that should have been paid by the Plan in an amount totaling over

    $215,000.

                                   FIRST CAUSE OF ACTION

              (Claim for Recovery of Benefits Under 29 U.S.C. §1132(a)(1)(B))

 36. ERISA imposes higher-than-marketplace quality standards on insurers and plan

    administrators. It sets forth a special standard of care upon plan fiduciaries such as Cigna,

    acting as agent of the Plan, to discharge its duties in respect to claims processing solely in

    the interests of the participants and beneficiaries of the Plan. 29 U.S.C. §1104(a)(1).

 37. Cigna and the Plan failed to provide coverage for V.L.’s treatment in violation of the

    express terms of the Plan, which promise benefits to employees and their dependents for

    medically necessary treatment of mental health and substance use disorders.

 38. ERISA also underscores the particular importance of accurate claims processing and

    evaluation by requiring that administrators provide a “full and fair review” of claim

    denials and to engage in a meaningful dialogue with the Plaintiffs in the pre-litigation

    appeal process. 29 U.S.C. §1133(2).

 39. The denial letters produced by Cigna cast serious doubt on whether any meaningful

    analysis of the Plaintiffs’ appeals was conducted or whether it provided them with the

    “full and fair review” to which they are entitled.

 40. In its denial letters for Trails, not only did Cigna reuse the same reviewer to evaluate the

    decision to deny care in spite of ERISA’s explicit prohibition against such a practice, but

    it also left in placeholder template language and recycled its original denial rationale

    almost word-for-word without addressing any of the arguments P.L. raised in his appeal.




                                              11
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.13 Page 12 of 17




 41. With regards to Uinta, Cigna issued a slew of contradictory denials, leading P.L. to assert

    in his appeal letter that Cigna was masking its true justifications for denying care and

    acting in an arbitrary and capricious manner contrary to its fiduciary duty.

 42. In addition, Cigna’s denial response to the Plaintiffs’ only permitted internal appeal for

    Uinta not only did not address any of the arguments raised in P.L.’s appeal, but also

    stated that it was submitted in response to a facility appeal, making it unclear whether the

    Plaintiffs’ appeal was reviewed by Cigna at all.

 43. Cigna and the agents of the Plan breached their fiduciary duties to V.L. when they failed

    to comply with their obligations under 29 U.S.C. §1104 and 29 U.S.C. §1133 to act

    solely in V.L.’s interest and for the exclusive purpose of providing benefits to ERISA

    participants and beneficiaries, to produce copies of relevant documents and information

    to claimants upon request, and to provide a full and fair review of V.L.’s claims.

 44. The Defendants’ actions in failing to provide coverage for V.L.’s medically necessary

    treatment are a violation of the terms of the Plan and its medical necessity criteria.

                               SECOND CAUSE OF ACTION

              (Claim for Violation of MHPAEA Under 29 U.S.C. §1132(a)(3))

 45. MHPAEA is incorporated into ERISA and is enforceable by ERISA participants and

    beneficiaries as a requirement of both ERISA and MHPAEA. The obligation to comply

    with both ERISA and MHPAEA is part of Cigna’s fiduciary duties.

 46. Generally speaking, MHPAEA requires ERISA plans to provide no less generous

    coverage for treatment of mental health and substance use disorders than they provide for

    treatment of medical/surgical disorders.




                                               12
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.14 Page 13 of 17




 47. MHPAEA prohibits ERISA plans from imposing treatment limitations on mental health

    or substance use disorder benefits that are more restrictive than the predominant

    treatment limitations applied to substantially all medical and surgical benefits and also

    makes illegal separate treatment limitations that are applicable only with respect to

    mental health or substance use disorder benefits. 29 U.S.C.§1185a(a)(3)(A)(ii).

 48. Impermissible nonquantitative treatment limitations under MHPAEA include, but are not

    limited to, medical management standards limiting or excluding benefits based on

    medical necessity; refusal to pay for higher-cost treatment until it can be shown that a

    lower-cost treatment is not effective; and restrictions based on geographic location,

    facility type, provider specialty, or other criteria that limit the scope or duration of

    benefits for mental health or substance use disorder treatment. 29 C.F.R.

    §2590.712(c)(4)(ii)(A), (F), and (H).

 49. The medical necessity criteria used by Cigna for the intermediate level mental health

    treatment benefits at issue in this case are more stringent or restrictive than the medical

    necessity criteria the Plan applies to analogous intermediate levels of medical or surgical

    benefits.

 50. For example, the level of care applied by Cigna failed to take into consideration the

    patient’s safety if she returned to a home environment, as well as the risk of decline or

    relapse if less intensive care than what was medically necessary was provided. P.L.

    included letters of medical necessity with the appeal which showed that V.L. was at

    very high risk of harm if she were prematurely discharged.

 51. Generally accepted standards of medical practice for medical and surgical

    rehabilitation under the Plan take into consideration safety issues and considerations of



                                              13
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.15 Page 14 of 17




    preventing decline or relapse when admission into an intermediate care facility, such as

    a skilled nursing or rehabilitation facility, is approved.

 52. Comparable benefits offered by the Plan for medical/surgical treatment analogous to the

    benefits the Plan excluded for V.L.’s treatment include sub-acute inpatient treatment

    settings such as skilled nursing facilities, inpatient hospice care, and rehabilitation

    facilities. For none of these types of treatment does Cigna exclude or restrict coverage of

    medical/surgical conditions by imposing restrictions such as an acute care requirement

    for a sub-acute level of care. To do so, would violate not only the terms of the insurance

    contract, but also generally accepted standards of medical practice.

 53. When Cigna and the Plan receive claims for intermediate level treatment of medical and

    surgical conditions, they provide benefits and pay the claims as outlined in the terms of

    the Plan based on generally accepted standards of medical practice. Cigna and the Plan

    evaluated V.L.’s mental health claims using medical necessity criteria that deviate from

    generally accepted standards of medical practice. This process resulted in a disparity

    because the Plan denied coverage for mental health benefits when the analogous levels of

    medical or surgical benefits would have been paid.

 54. While the denial letters produced by Cigna offer little context for Cigna’s rationale to

    deny payment beyond three or four sentences, one of the few justifications offered for the

    denial was a statement that, “you were not having thoughts of harming yourself or

    others”

 55. A requirement of thoughts of harm to self or others is an acute level requirement. This

    improper use of acute inpatient criteria was a nonquantitative treatment limitation that

    cannot permissibly be applied to evaluate the sub-acute level of care that V.L. received.




                                              14
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.16 Page 15 of 17




     The Plan does not require individuals receiving treatment at sub-acute inpatient facilities

     for medical/surgical conditions to satisfy acute medical necessity criteria in order to

     receive Plan benefits.

 56. In addition, part of the rationale for Cigna’s denial identified in its denial letters was,

     “[y]ou are not clearly demonstrating a need for active treatment in a 24-hour supervised

     setting.” The requirement that the Plaintiffs “clearly demonstrate,” as opposed to show by

     a preponderance of the medical information available, that the treatment at Uinta was

     medically necessary reveals a significant disparity with the information Cigna requires

     for treatment in analogous levels of medical and surgical care to be approved for

     payment.

 57. The treatment provided in an acute care environment is necessarily distinct from

     treatment provided in a non-acute environment. Utilizing acute criteria to evaluate a non-

     acute claim will result in a near universal denial of benefits, regardless of the medical

     necessity, clinical appropriateness, or nature of the treatment.

 58. The Defendant cannot and will not deny that use of acute care criteria, either on its face

     or in application, to evaluate sub-acute treatment violates generally accepted standards

     of medical practice. They must and do acknowledge that they adhere to generally

     accepted standards of medical practice when they evaluate the medical necessity criteria

     of both mental health/substance use disorders and medical/surgical claims.

 59. In this manner, the Defendants violate 29 C.F.R. §2590.712(c)(4)(i) because the terms of

     the Plan and the medical necessity criteria utilized by the Plan and Cigna, as written or in

     operation, use processes, strategies, standards, or other factors to limit coverage for

     mental health or substance use disorder treatment in a way that is inconsistent with, and




                                               15
Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.17 Page 16 of 17




    more stringently applied, than the processes, strategies, standards or other factors used to

    limit coverage for medical/surgical treatment in the same classification.

 60. Cigna and the Plan did not produce the documents the Plaintiffs requested to evaluate

    medical necessity and MHPAEA compliance, nor did they produce the other documents

    the Plaintiffs requested.

 61. The violations of MHPAEA by Cigna and the Plan are breaches of fiduciary duty and

    also give the Plaintiffs the right to obtain appropriate equitable remedies as provided

    under 29 U.S.C. §1132(a)(3) including, but not limited to:

    (a) A declaration that the actions of the Defendants violate MHPAEA;

    (b) An injunction ordering the Defendants to cease violating MHPAEA and requiring

        compliance with the statute;

    (c) An order requiring the reformation of the terms of the Plan and the medical necessity

        criteria utilized by the Defendants to interpret and apply the terms of the Plan to

        ensure compliance with MHPAEA;

    (d) An order requiring disgorgement of funds obtained by or retained by the Defendants

        as a result of their violations of MHPAEA;

    (e) An order requiring an accounting by the Defendants of the funds wrongly withheld by

        each Defendant from participants and beneficiaries of the Plan as a result of the

        Defendants’ violations of MHPAEA;

    (f) An order based on the equitable remedy of surcharge requiring the Defendants to

        provide payment to the Plaintiffs as make-whole relief for their loss;

    (g) An order equitably estopping the Defendants from denying the Plaintiffs’ claims in

        violation of MHPAEA; and




                                             16
 Case 1:21-cv-00108-DAO Document 2 Filed 07/30/21 PageID.18 Page 17 of 17




        (h) An order providing restitution from the Defendants to the Plaintiffs for their loss

           arising out of the Defendants’ violation of MHPAEA.

   62. In addition, Plaintiffs are entitled to an award of prejudgment interest pursuant to U.C.A.

        §15-1-1, and attorney fees and costs pursuant to 29 U.S.C. §1132(g)


        WHEREFORE, the Plaintiffs seek relief as follows:

   1.       Judgment in the total amount that is owed for V.L.’s medically necessary treatment

            at Trails and Uinta under the terms of the Plan, plus pre and post-judgment interest to

            the date of payment;

   2.       Appropriate equitable relief under 29 U.S.C. §1132(a)(3) as outlined in Plaintiffs’

            Second Cause of Action;

   3.       Attorney fees and costs incurred pursuant to 29 U.S.C. §1132(g); and

   4.       For such further relief as the Court deems just and proper.

            DATED this 30th day of July, 2021.


                                                      By       s/ Brian S. King
                                                              Brian S. King
                                                              Attorney for Plaintiffs




County of Plaintiffs’ Residence:
Harris County, Texas




                                                 17
